IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE             FILED
                        JULY SESSION, 1999           July 23, 1999

                                                Cecil W. Crowson
CHARLES SCRUGGS,          )                   Appellate Court Clerk
                               C.C.A. NO. 01C01-9903-CC-00079
                          )
      Appe llant,         )
                          )
                          )    WILLIAMSON COUNTY
VS.                       )
                          )    HON. CORNELIA A. CLARK
STATE OF TENNESSEE,       )    JUDGE
                          )
      Appellee.           )    (Post-Conviction)




FOR THE APPELLANT:             FOR THE APPELLEE:

CHARLES SCRUGGS                PAUL G. SUMMERS
Pro Se                         Attorney General & Reporter
CCA, P. O. Box 279
Clifton, TN 38425              CLINTON J. MORGAN
                               Coun sel for the S tate
                               425 Fifth Avenu e North
                               Nashville, TN 37243-0493

                               JOE D. BAUGH, JR.
                               District Attorney General

                               RON DAV IS
                               Assistant District Attorney
                               P. O. Box 937
                               Franklin, TN 37065-0937



ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                      ORDER


       The appellant, Charles Scruggs, appeals the order of the Williamson

County Circuit Court denying his “Motion to Correct an Illegal Judgment and

Senten ce.” The appellant is presently serving a life sentence for the homicide of

Rosie Lee H unter co mm itted on Ja nuary 10 , 1982. H e claims that he was

illegally senten ced to a life sentence for second degree murder under the 1982

Sentencing Act.      The trial court denied the appellant’s motion, finding that

because he was convicted of first degree felony murder, not second degree

murder, a senten ce of life imp risonm ent is prope r. W e affirm pursu ant to R ule

20 of the Tennessee Court of Criminal Appeals.

       In 1982, the appellan t and two co-defendants were indicted for one (1)

count of prem editated first degree murder, one (1) count of first degree felony

murder in the perpetration of a robbery, and one (1) coun t of robbery

accomplished by the use of a deadly weapon. The jury found the appellant and

his co-defend ants gu ilty of felony m urder as alleged in Coun t Two o f the

indictme nt. Their convictions were affirmed by this Court on appeal. State v.

Charles Allen, Jr., E arl Haynes and Charles Scruggs, C.C.A. N o. 83-22 5-III,

Williams on Coun ty (Tenn. Crim . App. filed May 2, 19 85).

       Because the state did n ot seek th e death penalty in th is case, a sentence

of life imp risonm ent wa s ma ndato ry upo n the ju ry’s verdict of guilt for first degree

felony murde r. See Tenn. Code Ann. §§ 39-2402(b) (Supp. 1981), 39-2-202(b)

(1982). Ther efore, th e app ellant’s sentence is not illegal, and the trial cou rt

properly denied the motion to correct the judgment and sentence.

       IT IS, THEREFORE, ORDERED that the judgment of the trial court be

affirmed pursuant to T ennesse e Court of Criminal Appeals Rule 20. Costs of the

                                            -2-
appeal will be paid by the State of Tennes see, as it appea rs that the appe llant is

indigent.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
THOMAS T. WOODALL, JUDGE


___________________________________
NORMA MCGEE OGLE, JUDGE




                                         -3-